DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 10/7/2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claims 1, it is suggested to replace “ECG sensors” with “electrocardiogram (ECG) sensors”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1-6 and 13-16 are rejected under 35 U.S.C. 103 as obvious over Donnelly et al (U.S. Patent Application Publication Number: US 2008/0306562 A1, hereinafter “Donnelly”) in view of Faubert et al (U.S. Patent Application Publication Number: US 2010/0328230 A1, hereinafter “Faubert”).
Regarding claim 1, Donnelly teaches a wearable medical device (e.g. Abstract i.e. the medical device is a wearable defibrillator) comprising: 
a plurality of ECG sensors (i.e. sensing electrodes,  e.g. 4 Figs. 1, 3, 5, 8, [0035]) configured to be in electrical contact with a body of a patient; 
a plurality of therapy electrodes (i.e. treatment electrodes,  e.g. 5 Figs. 1, 3, 5, 8, [0033], [0038]) configured to provide electrical therapy to a heart of the patient; 
a control unit (i.e. controller,  e.g. 2 Figs. 1, 3, 5, 8, [0033]) connected to the plurality of ECG sensors and the plurality of therapy electrodes, the control unit comprising a housing, at least one touch control (i.e. response button, 6 Figs. 1, 3, 5, 8, [0033]) disposed on the housing, wherein the at least one touch control is configured to be contacted with a finger of the patient, and the at least one touch control comprises a sensor (i.e. capacitive sensor e.g. [0053] Note: Capacitive sensors measure force based on capacitive coupling), and a memory (e.g. [0053] i.e. memory connected to the controller); and a processor (e.g. 7 Fig. 2) in communication with the memory, the processor configured to monitor, over a predetermined period of time, for a user input based on signals from the at least one touch control, wherein the monitoring comprises analyzing a first signal from the at least one touch control to identify application of a user response at the sensor, responsive to determining that a capacitive value of the user is below a first predetermined threshold (i.e. the highest in a range of values), 
While Donnelly teaches that the sensor is a capacitive sensor (i.e. capacitive sensor e.g. [0053] Note: Capacitive sensors measure force based on capacitive coupling), and determining that when a measured capacitance value is in a predetermined range they register input from a user, they do not specifically teach that the sensor is a force sensor to determine a sensed force value. Faubert teaches a portable device comprising a touch screen (i.e. touch sensitive display, e.g. 38 Fig 3) and also teaches force sensors (e.g. 100 Fig 3) and a microprocessor that determines the force over a period of time (i.e. touch screen is monitored for a touch event which can be detected) and detects a touch event using a measured force at the force sensors by comparing it to an upper and lower force threshold to register input (e.g. [0068]-[0071]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the capacitive sensor of Donnelly with the force sensors as taught by Faubert in order to provide the predictable results of making a more accurate detection of the touch event while registering the input.
Regarding claim 2, Donnelly in view of Faubert teaches the invention as claimed and Donnelly further teaches that the processor is configured to, after registering the user input, verify the user input (i.e. Donnelly teaches further verifying that the input is from the patient such as using various accessories, additional inputs, additional buttons, specific sequence inputs, fingerprints, voice and face recognition sensors, passcodes e.g. [0054], [0056]-[0061], [0063]).  
 Regarding claim 3, Donnelly in view of Faubert teaches the invention as claimed and Donnelly further teaches that the processor is configured to verify the user input by requesting that the patient provide (e.g. [0056] i.e. controller maty be configured to transmit additional patient prompts, [0059]- movement of a switch within a certain time), during a second predetermined period of time (i.e. Donnelly teaches further verifying that the input is from the patient using additional inputs, additional buttons, specific sequence inputs, fingerprints, voice and face recognition sensors, passcodes e.g. [0054], [0056]-[0061], [0063]).
Regarding claim 4, Donnelly in view of Faubert teaches the invention as claimed and Donnelly further teaches that the second user input comprises a voice input provided by the patient (e.g.[0060], additional sensors to avoid accidental activation such as voice recognition).  
Regarding claim 5, Donnelly in view of Faubert teaches the invention as claimed and Donnelly further teaches verification using additional inputs such as fingerprints ( i.e. using additional inputs, additional buttons, specific sequence inputs, fingerprints  e.g. [0054]-0056-0061],[0063]))  and therefore they teach that the second user input comprises at least one of application of a second user force at the force sensor at or 
Regarding claim 6, Donnelly in view of Faubert teaches the invention as claimed and Donnelly further teaches simultaneous activation of two or more buttons (e.g. [0058]), or a movement of sequence of buttons or movement of a switch from a first to a second and then back to a first position (e.g. [0059]) or  a passcode (e.g. [0063]) and therefore they teach that the second user input comprises at least one of: a) a pulsed force persisting throughout the second predetermined period of time, each pulse of the pulsed force at or exceeding the second predetermined force threshold ( i.e. passcode); and b) a predetermined pattern of applied forces, each force of the predetermined pattern of applied forces at or exceeding the second predetermined force threshold ( i.e. passcode or movement of switches in a  specific sequence) (e.g. [0054]-0056-0061],[0063]).  
Regarding claim 14-16, Donnelly in view of Faubert teaches the invention as claimed Donnelly in view of Faubert teaches the invention as claimed and Donnelly in view of Faubert teaches that the e.g. [0053] Donnelly teaches that when the value sensed by the force sensor is not within a stored range of values (i.e. a  first and second  threshold), it does not register the input but does not specifically teach that the first predetermined force threshold is in a range from 400g-f to 1000g-f and the second predetermined force threshold is in a range from 80g-f to 400g-f and a differential between the first predetermined force threshold and the second predetermined force In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). 
In the alternative, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device as taught by Donnelly in view of Faubert with the first predetermined force threshold  in a range from 400g-f to 1000g-f and the second predetermined force threshold in a range from 80g-f to 400g-f and a differential between the first predetermined force threshold and the second predetermined force threshold between 0 and 20g-f, because Applicant has not disclosed that that  the specific claimed ranges provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well the stored ranges as taught by Donnelly in view of Faubert, because it provides a safety 
Therefore, it would have been an obvious matter of design choice to modify Donnelly in view of Faubert to obtain the invention as specified in the claims.
Claims 7-13 are rejected under 35 U.S.C. 103 as obvious over Donnelly et al (U.S. Patent Application Publication Number: US 2008/0306562 A1, hereinafter “Donnelly”) in view of Faubert et al (U.S. Patent Application Publication Number: US 2010/0328230 A1, hereinafter “Faubert”) and further in view of Volpe (U.S. Patent Application Publication Number: US 2017/0188979 A1, hereinafter “Volpe”).
Regarding claim 7, Donnelly in view of Faubert teaches the invention as claimed however they fail to specifically teach prior to monitoring for the user input, provide the patient with a notification regarding commencement of a treatment; wherein monitoring for the user input comprises, after registering the user input, verifying the user input is to activate a failsafe override of the treatment, and upon the determining, delaying the treatment.  
In a similar field of endeavor, Volpe teaches a cardiac defibrillator with sensing and stimulation electrodes (e.g. Figs.1,3) and force sensors  ( e.g. [0139], i.e. pressure and/or contact sensor) and teaches prior to monitoring for the user input, provide the patient with a notification regarding commencement of a treatment (e.g. 614a Fig. 6); wherein monitoring for the user input comprises, after registering the user input, verifying the user input is to activate a failsafe override of the treatment, and upon the 
Regarding claims 8-13, Donnelly in view of Faubert teaches the invention as claimed and Donnelly further teaches simultaneous activation of two or more buttons (e.g. [0058]), or a movement of sequence of buttons or movement of a switch from a first to a second and then back to a first position (e.g. [0059]) or a passcode (e.g. [0063], i.e. the passcode may be provided at any time). 
However they do not specifically teach verifying the user input is to activate the failsafe override of the treatment comprises: analyzing, over a second predetermined period of time, a plurality of signals from the at least one touch control, identifying, from the plurality of signals, at least one of a) a pulsed force persisting throughout the second predetermined period of time, each pulse of the pulsed force at or exceeding the second predetermined force threshold, and  b) a predetermined pattern of applied forces, each force of the predetermined pattern of applied forces at or exceeding the second predetermined force threshold, and, upon the identifying, delaying the treatment and outputting a message to the patient for applying the predetermined pattern by activating a plurality of time-spaced haptic outputs to the at least one touch control or the surface of the medical device for coordinating patient-applied forces responsive to each haptic output of the plurality of time-spaced haptic outputs and the predetermined pattern of applied forces comprises at least one slow application of force to the at least one touch 
Volpe teaches providing a notification to a patient to perform a task such as connecting five dots in order and analyzing the obtained input to determine if the treatment should be delayed (e.g. Fig. 7-10) and therefore they teach that verifying the user input is to activate the failsafe override of the treatment comprises: analyzing, over a second predetermined period of time, a plurality of signals from the at least one touch control (e.g. 720, 721Fig 7), identifying, from the plurality of signals, at least one of a) a pulsed force persisting throughout the second predetermined period of time, each pulse of the pulsed force at or exceeding the second predetermined force threshold  and   b) a predetermined pattern of applied forces, each force of the predetermined pattern of applied forces at or exceeding the second predetermined force threshold, and, upon the identifying, delaying the treatment (e.g. 732 Fig. 7) and outputting a message to the patient for applying the predetermined pattern and activating a plurality of time-spaced haptic outputs (i.e. dots Figs. 7-10) to the at least one touch control or the surface of the medical device for coordinating patient-applied forces responsive to each haptic output 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the device of Donnelly in view of Faubert with the claimed steps as taught by Volpe in order to provide the predictable results of ensuring that the patient actually requires the treatment and improving safety.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pavel et al (U.S. Patent Application Publication Number: US 2017/0021184 A1, hereinafter “Pavel”) teaches a wearable defibrillator (e.g. Figs 1,3) that  obtains information for allowing the patient to cause the defibrillator to suspend providing the therapy to the patient


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.